 568DECISIONSOF NATIONALYellow Cab, Inc.andStevenH. Johnson. Case27-CA-3959May 10, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon a charge duly filed on October 23, 1973, bySteven H. Johnson, an individual,againstYellowCab, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, byitsRegionalDirector for Region 27, on November21,1973, issued and served on the parties acomplaint alleging that Respondent had engaged inand was engaging in unfair labor practices within themeaningof Section 8(a)(1) and Section 2(6) and (7)of the National Labor Relations Act, as amended. Insubstance,the complaintallegesthatRespondentpromulgated and enforced a prohibition againstdistributing literature on its premises, which prohi-bition interfered with the exercise by its, employees oftheir rights as guaranteed by Section 7 of the Act.Thereafter, Respondent filed a timely answer deny-ing the commissionof any unfair labor practices.Between January 14 and January 17, 1974, each ofthe parties signed, and thereby entered into, astipulationwherein they agreed that certain docu-ments, including the charge, complaint, answer, andthe "Stipulation of the Facts and of the Record,"shallconstitute the entire record herein, expresslywaived all proceedings before an Administrative LawJudge,and submitted this case directly to theNational Labor Relations Board.By order dated January 24, 1974, the Boardapproved the stipulation, transferred the proceedingto itself, and set a date for the filing of briefs.Thereafter, briefs were filed by the General Counseland by Respondent.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinand the briefs, and makes the following findings:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits thatRespondent is a Colorado corporation engaged in1The "Stipulationof the Factsand of theRecord"omits the fact thattheUnion has posting rights, an omission which makes it difficult toascertain the meaningof the phrase "othergeneral distribution or postings"in the quotedexcerpt which follows in the text. However,theGeneralLABOR RELATIONS BOARDthe business of providing taxicab customer service tothe public,with its principal place of business inDenver,Colorado,and that it annually receives inexcess of$500,000 in the course and conduct of itstaxicab service,and annually receives goods andmaterials in the course and conduct of its businessvalued in excess of $50,000 directly or indirectly frompoints outside the State of Colorado. The complaintalleges,the answer admits, and we find that Respon-dent is, and at all times material herein has been, anemployer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and wefind that Independent Drivers Association, hereincalled the Union,is,and at all material times hasbeen,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Stipulated FactsRespondent and the Union are parties to acollective-bargaining agreement in effect from June1, 1973, to May 31, 1976. Article 25 of the contract isentitled"Posting and Bulletin Boards," and providesin pertinent part that the Union may post certainnotices on a bulletin board in the drivers' room 1 butthat:There shall be no other general distribution orpostings by drivers of pamphlets, advertising, orpoliticalmatter,notices of [sic] any kind ofliterature upon Company property without au-thorization from the Company. Enforcement willbe the Company's responsibility.On October 23, 1973, from about I to 3 p.m.,employee Steven H. Johnson, on his own time,passed out a leaflet to other drivers in the drivers'room. The leaflet, entitled "Unite to Fight Union-Busting," is reproduced and attached hereto as"Appendix A." The drivers' room is used by thedrivers both for filling in trip sheets and for relaxing,drinking cokes, eating candy, and chatting.About 3 p.m., Respondent's general manager, asupervisor, came in and told Johnson that theUnion's business agent had informed him that thematerial Johnson was distributing was not unionliterature, and therefore Johnson would have to stopdistributing it. Johnson stated that he had a rightCounselquoted the entire art. 25 in his brief and Respondent's brief statesthat the General Counsel's statement of facts is substantially correct.Weaccept these representations as part of the record.210 NLRB No. 97 YELLOW CAB,INC.569under aBoard Decision to pass out the literature innonworking areasduring nonworking time. Thesupervisorsaid thatall areaswere workingareas andthat under the contract Johnson could not distributethe material.He ordered Johnson, to stop.It beingclearthat if Johnson persisted he would be disci-plined, he stopped and filed, the instant charge.powerless to waive their Section 7 right to participatein the promotion of a demonstration not sponsoredby the Union and in no sense limited to the Union'sinstitutional interests.7IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEB.Discussionand ConclusionsRespondent's no-distribution rule contained in thecollective-bargaining agreement, not being confinedeitherto working time or working areas, is invalidlybroad on its face.2 And the general right ofemployees under Section 7 of the Act to distributeliteraturein support of collective bargaining or othermutual aid or protection was not within the power ofthe Union and Respondent to take away by virtue oftheiragreementthat,while the Union may postnotices,driversmay neither post nor distributeliterature.3The record does not tell us when the rule inquestion was first promulgated, but it was, at theleast,renewed as of June 1, 1973, within 6 monthsprior to the filing of the instant charge, and has beenmaintained since then. We find that the promulga-tion and maintenance of the no-distribution ruleviolatesSection 8(a)(1) of the Act.Respondent's enforcement of the rule againstJohnson also violates Section 8(a)(1). Johnson waspeacefully seeking to enlist the aid of his fellowemployees to support employees of other employerswho were on strike and to oppose an allegedantilabor combination. This is a protected concertedactivity for mutual aid and protection under Section7.4And, while the drivers' room where Johnson wasdistributing is arguably a "working area," a pointwhich w- need not decide,5 the explanation he wasgiven for the order to desist convinces us that it wasthe invalid no-distribution rule, not a decision bymanagementthat this distribution was interferingwith legitimate business or property interests, thatwas being enforced. Thereforea prima faciecase offurther interferencewith employee rights in theenforcement of the rule has been made out 6Respondentasserts aright under ajticle 25 of thecollective-bargaining agreement to enforce the pro-hibition against the distribution of Johnson's leaflets.But, just astheUnion was powerless to waive theemployees'Section 7 rights in general, it was2Stoddard-Quirk ManufacturingCo,138 NLRB 615,619-6213NLRBv.MagnavoxCompany ofTennessee,415 U.S. 322 (1974),SamsoniteCorporation,206NLRB No. 91, at ALJDsec. III, B, 2(c).4Washington StateService Employees State Council No. 18and Local 6,Service Employees Union,188 NLRB 9575 Indeed,the instant record doesnot providean adequate basis fordeciding this.The activities of the Respondent set forth abovehave a close,intimate,and substantial relation totrade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the basis of the foregoing facts and upon theentire record in this case, we make the followingconclusions of law:1.Respondent is an employer within the meaningofSection2(2)of the Act andisengaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.By promulgating,maintaining,and enforcing arulewhich prohibits employees from distributingliterature on nonworking time in nonworking areas,Respondent has violated Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Yellow Cab, Inc., Denver, Colorado, its officers,agents, successors, and assigns, shall:1.Cease and desist from promulgating,maintain-ing,giving effect to, or enforcing any rule whichprohibits employees from distributing literature innonworking areas on nonworkingtimepertaining to6 SeeDaylmInc.,Discount Divisiond/b/a Miller'sDiscountDept.Stores,198NLRB No. 40;Stoddard-QuirkManufacturing Co., supra,at fn. 8.Member Kennedydissented in part inMiller's DiscountDept. Stores,supra,because he found in that case that the employees involved were neglectingtheir own work and interfering with the work of other employees.7N.LRB vMagnavox,supra,SamsoniteCorp.,supra 570DECISIONS OF NATIONALmatters related to the exercise by employees of theirSection 7 rights.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of the Act:(a)Postat its place of business in Denver,Colorado, copies of the attached notice marked"Appendix B."8 Copies of said notice, on formsprovided by the Regional Director for Region 27,after being duly signed by an authorized representa-tiveof the Respondent, shall be posted by theRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.8In the eventthat this Orderis enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board "APPENDIX AMarch and RallyUNITE TO FIGHT UNION-BUSTINGThis Saturday, October 27, at 1 p.m. hundreds ofworkers from the Denver-Boulder area will beconducting a unity march and rally against union-busting.This demonstration, organized by the Denver-Boulder Strike Support Committee, will be apeacefulshow of support for the Brewery Workers on strike atJeffco, the United Farm Workers organizing drivesinColorado and California, and the ClothingWorkers strike at Farah Pants in El Paso.Itwill also be a march in oppositionto an anti-labor combination which has hurt workers at onecompany after another in recent months. Workingpeople in this region are being hurt constantly by thecombined attacks of courtinjunctions,pro-employerlabor laws, the MountainStatesEmployers Council,and anti-union lawyers.As cab drivers, we recently had a bitter taste of thiscombination ourselves when we were socked with acourt injunction ending our radio boycott, in spite ofthe fact our contract doesn't say we have to use theradio.LABOR RELATIONS BOARD"Unite To Fight Union-Busting"is the slogan ofthe march and rally because itis in the interest of allworkers, cab drivers, brewery workers, farm workers,everyone, to fight backagainst this dangerouscombination.THE UNITY MARCH AGAINST UNION-BUSTINGBEGINS ATIP.M. THIS SATURDAY, 13TH ANDMARIPOSA.BE THEREAND STICK UP FOR YOUR BROTHERSAND SISTERS.This march and rally has been endorsed by thebreweryworkers, clothing workers, OCAW, andmany other groups.Steve JohnsonAPPENDIX BNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTpromulgate,maintain,give effectto,or enforce any rule which prohibits ouremployees from distributing literature in non-working areas on nonworking time,pertaining tomatters related to the exercise by employees ofthe rights guaranteed to them by the NationalLabor Relations Act, as amended. These includethe right to form,join,or assist labor organiza-tions,to bargain collectively through representa-tives of their own choosing, to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid and protection, orto refrain from any or all of such activities exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.YELLOW CAB, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice. must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard's Office, U.S. Custom House, Room 260, 72119thStreet,Denver, Colorado 80202,Telephone303-837-3551.